06/09/2021



                                                                                 Case Number: DA 21-0180

          IN THE SUPREME COURT OF THE STATE OF MONTANA
                     Supreme Court Cause No.DA 21-0180




IN RE THE PARENTING OF:

M.L.A.,
            A Minor Child,

NATHAN R. WHITE,

            Petitioner/Appellant,

    -and-                                   ORDER WAIVING
                                            MANDATORY MEDIATION
AMANDA ANDERSON,

            Respondent/Appellee.)
                                     )
      UPON review ofthe Motion to Waive Mandatory Mediation file by counsel
for the Respondent/Appellee herein and good cause appearing therefor,
      IT IS HEREBY ORDERED that this case is not subject to the mandatory
mediation provision as required by M. R. App. P. 7, and, therefore, the Order of
Mediator Appointment is hereby VACATED.
      DATED this        day of                       ,2021.



                                            JUSTICE OF THE SUPREME
                                            COURT OF MONTANA
cc: Karl Knuchel
    Nathan White

                                                                       Electronically signed by:
                                                                               Jim Rice
                                                                  Justice, Montana Supreme Court
                                                                             June 9 2021